Citation Nr: 1508469	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the appellant's claim regarding whether the character his discharge from service is a bar to entitlement to VA compensation benefits.

2.  Whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION


The appellant served on active duty from January 1969 to June 1972.  He was discharged "under other than honorable conditions."  His discharge was later upgraded under the Department of Defense Discharge Review Program to "under honorable conditions."

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which found that new and material evidence had not been received to reopen the appellant's claim regarding whether the character of his discharge is considered a bar to receipt of VA disability benefits.

In September 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board hearing); a transcript of that hearing is of record.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.


FINDINGS OF FACT

1.  An unappealed November 1979 administrative decision determined that the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.

2.  Additional evidence received since the November 1979 administrative decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the appellant's claim of entitlement to VA benefit payments based on the character of discharge.

3.  The appellant had a continuous period of active duty from January 1969 to June 1972 with confirmed service in Vietnam from September 1969 to September 1970. 

4.  The appellant went absent without leave (AWOL) from October 20, 1970 to January 30, 1972, and from February 1, 1972 to May 7, 1972.

5.  Prior to and during his tour of duty in Vietnam, so From January 1969 to September 1970, the appellant's active duty service was honest, faithful, meritorious, and of benefit to the Nation, as demonstrated by his excellent service through Basic Combat Training (BCT), Advanced Individual Training (AIT), and a tour in combat in Vietnam, during which time he was promoted to the grade of E5, received the Army Commendation Medal (ARCOM), and had no acts of indiscipline.  

6.  The hardships caused by the appellant's overseas wartime service, which include combat service as a helicopter crewman, coupled with the psychiatric symptoms he experienced as a result of his in-service experiences, constitute compelling circumstances to warrant the appellant's post-Vietnam prolonged periods of AWOL.


CONCLUSIONS OF LAW

1.  The November 1979 administrative decision that found that the appellant's character of discharge constitutes a bar to payment of VA compensation benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has since been submitted to reopen the claim of claim of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The character of the appellant's discharge from military service does not constitute a bar to payment of VA compensation benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

As noted, a November 1979 VA administrative decision determined that the appellant's discharge from service was issued under conditions which constitute a bar to benefits administered by VA.  The appellant was notified of this decision and his appellate rights by letter dated November 28, 1979, in accordance with 38 C.F.R. § 19.25 (2014).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the November 1979 administrative decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Accordingly, this decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2014).

Here, new and material evidence has been received in the form of an August 2011 letter from his treating psychologist reflecting a diagnosis of posttraumatic stress disorder (PTSD), related to his combat experience in Vietnam.  See Justus v. Principi, 3 Vet. App. 510 (1992) (When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.).  At the time of the November 1979 VA administrative decision, the evidence of record did not reflect that the appellant had been diagnosed with PTSD or any other psychiatric disorder related to his military service.  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing that the character of the appellant's discharge does not constitute a bar to payment of VA compensation benefits.  See 38 C.F.R. § 3.12(c)(6) (providing that a discharge or release from service by reason of a discharge under other than honorable conditions issued as a result of a continuous period of AWOL of at least 180 days constitutes a bar to the payment of benefits absent "compelling circumstances to warrant the prolonged unauthorized absence").  See also 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.

II.  Character of Discharge

Historically, the appellant entered service in January 1969.  He had overseas service in the Republic of Vietnam (RVN) from September 1969 to September 1970.  His service personnel records (SPRs) indicate that he went absent without leave (AWOL) from October 20, 1970 to January 30, 1972, and from February 1, 1972 to May 7, 1972.  In June 1972, the appellant requested a discharge for the good of the service.  He provided a written statement acknowledging that he was "confused" upon his return from Vietnam and that he "tried to seek help but failed."  In June 1972, his commanding officer approved the appellant's request, and he was thus furnished an undesirable discharge under other than honorable conditions.  See June 1972 Approval of Request for Discharge for the Good of the Service.

In April 1977, the appellant filed an application for a discharge upgrade.  A Department of the Army board, acting under the authority of the DOD special discharge review program, upgraded the previous discharge Under Conditions Other Than Honorable to "Honorable," effective May 16, 1977.  See June 1977 Notification Letter.  The appellant was issued a revised DD Form 214 reflecting the upgraded characterization of service.

In June 1978, an Army Discharge Review Board (ADRB), acting under the authority of 10 U.S.C.A. § 1533, performed an individual case review under Public Law 95-126.  In a unanimous decision, the Board affirmed the upgraded characterization of his service under the uniform standards, reasoning that the appellant's infractions were outweighed by his "dedicated service" to his country, including specifically his "excellent service through BCT, AIT, and a tour in combat in RVN[, during which] he was promoted to the grade of E5, received the ARCOM, and . . . had no acts of indiscipline."  

Following that decision, in September 1979, the appellant applied for educational benefits based on military service.  See September 1979 Application for Educational Benefits (VA Form 22-1990).  He was subsequently notified that, pursuant to Public Law 95-126, entitlement to such benefits was contingent upon review of the upgraded discharge by VA, as well as the ADRB.  See September 2009 VA Correspondence.  In a November 1979 administrative decision, the RO determined that the appellant's discharge from service was issued under conditions which constituted a bar to benefits administered by VA.  It was noted that a discharge under other than honorable conditions issued as a result of an absence without official leave for a period of 180 days or more will prevent payment of benefits unless prolonged unauthorized absence was due to compelling circumstances which would warrant such a prolonged absence.  The medical evidence of record indicated that the appellant had "immature personality and had trouble adjusting to military service."  Further, the appellant's asserted reasons for going AWOL were "confusion and [desire] to seek help for his emotional problem."  The RO determined that "[t]he evidence of record does not indicate that the [appellant's] reasons for his prolonged period of absence were of such a compelling nature as to warrant an honorable characterization of his discharge from military service"; therefore, the "discharge for the period from January 31, 1969 to June 15, 1972 is considered to have been issued under dishonorable conditions and is a bar to VA benefits."  See 38 C.F.R. § 3.12(c)(6).

In August 2010, the appellant applied for service connection for PTSD.  See August 2010 Application for Compensation (VA Form 21-526).  However, an individual seeking VA benefits must first establish status as a veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Accordingly, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2014).  

The October 2010 VA administrative decision informed the appellant that the previous November 1979 decision concerning the character of his discharge was a bar to benefits.  Thus, the threshold issue of whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits, which has been reopened as previously discussed, must first be adjudicated before any action on his service connection claim can be taken by the Agency of Original Jurisdiction (AOJ).

In this regard, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  

Initially, the Board notes that, because the upgrade of the character of the appellant's discharge to Honorable was upheld by the ADRB in its June 1978 decision, the regulatory character of discharge bars, listed in 38 C.F.R. § 3.12(d), do not apply.  See 38 C.F.R. § 3.12(g) (reflecting that an honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C. § 1553, sets aside a bar to benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c)).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days. 

Notably, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits unless "there are compelling circumstances to warrant the prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  The following factors are considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: (i) Length and character of service exclusive of the period of prolonged AWOL; and (ii) Reasons for going AWOL.  38 C.F.R. § 3.12(c)(6)(i-iii).

Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious, and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).

Reasons for going AWOL that are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL are evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration is given to how the situation appeared to the person and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  38 C.F.R. § 3.12(c)(6)(ii).

The appellant claims that the character of his discharge should not be considered a bar to payment of VA benefits.  In essence, he asserts that there are compelling reasons to explain his periods of AWOL.  Specifically, he testified in September 2014 that immediately following his combat tour in Vietnam, he began to experience psychiatric symptoms that have since been attributed by medical professional to PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he was told by a medical professional).  He stated that he went AWOL because he couldn't cope with these psychiatric symptoms.  He reported that he was unable to function, suffering amnesia, anxiety, isolating behaviors, paranoia, night terrors, and difficulty establishing and maintaining relationships.  He stated that he tried to seek help, but he was not successful.  The Veteran's account of his psychiatric symptomatology was corroborated by statements submitted by his mother and brother, noting the appellant's significant personality changes following his return from Vietnam.  See July 2011 Correspondence from L.S. (noting that the appellant's personality changed, and that he exhibited symptoms including angry outbursts, depression, nightmares, insomnia, periods of mania, and isolating behaviors); August 2010 Correspondence from T.W. (reporting symptoms including unprovoked irritability and isolating behaviors).

The appellant submitted an August 2011 letter from his former Vet Center counselor, B.W.K., EdM, LPC, which indicated that, immediately following the appellant's combat tour in Vietnam, during which time he served as a door gunner on a helicopter, the appellant "felt he could not continue with military service."  See also B.W.K. provided a diagnosis of PTSD, related to the appellant's combat experience in Vietnam.  Notably, in the June 1978 decision upgrading the character of his service to Honorable, the ADRB found that the appellant potentially suffered from "Vietnam Syndrome."  The ADRB also classified his nearly 22 months of service prior to going AWOL as "excellent" and noted that, during his combat tour in Vietnam, he was promoted, received a commendation medal, and had no noted discipline problems.  

Initially, the Board finds that the appellant has provided competent and credible testimony concerning experiencing manifestations of an untreated psychiatric disorder following his return from Vietnam.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In this regard, the credibility of these statements is bolstered by the August 2011 Vet Center record showing that the appellant has been diagnosed with PTSD associated with his service in Vietnam, as well as the June 1978 ADRB decision reflecting recognition of the possible association between the appellant's psychiatric symptoms and his Vietnam service.  

Further, given his "excellent" and "dedicated" service in Vietnam before he went AWOL, the Board finds that his service was certainly "of such quality and length that it can be characterized as honest, faithful and meritorious, and of benefit to the Nation."  38 C.F.R. § 3.12(c)(6)(i).

Thus, in light of the appellant's credible statements concerning the onset, nature, and severity of his psychiatric symptomatology, the Board can find no other reason in the record why the appellant's conduct would so drastically change, other than due to the emotional effects of his tour in Vietnam.  See 38 C.F.R. § 3.12(c)(6)(ii).  

Accordingly, given the hardship incurred during his overseas service, the Board finds that compelling circumstances are demonstrated to warrant the appellant's prolonged periods of AWOL following his tour in Vietnam.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  As such, the Board also finds that the characterization of the appellant's active duty service does not constitute a bar to VA benefits.


ORDER

New and material evidence having been submitted, the appeal to reopen the claim of whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits is granted.

The character of the appellant's discharge from military service does not constitute a bar to entitlement to VA compensation benefits; the appeal is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


